DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 2-21 are pending in the application, all of which are ready for examination by the examiner.

Double Patenting Rejection
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
eTerminal Disclaimer
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  11,093,470. Although the conflicting claims are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent No.  11,093,470.

The following table shows the claim 2 in the instant application 17/395,694 that is rejected by corresponding claim 1 of U.S. Patent No. 11,093,470

Instant Application 17/395,694
Patent No. US 11,093,470
2. A method comprising: 
a) determining a geometric shape for attribute data comprising a plurality of attributes logically arranged into the geometric shape, wherein the plurality of attributes have neighboring attributes within the geometric shape; 
b) determining a plurality of dimension layers, each dimension layer comprising a plurality of dimensions, each dimension being associated with a neighboring group of attributes within the geometric shape; the plurality of dimension layers comprising: 
     i) a first dimension layer comprising a first set of dimensions; 
     ii) a second dimension layer comprising a second set of dimensions, wherein at least one dimension in the second set of dimensions is a super-dimension of multiple dimensions in the first set of dimensions; and 
     iii) a third dimension layer comprising a third set of dimensions, wherein the third set of dimensions conflicts with the first set of dimensions such that the neighboring group of attributes associated with at least one dimension in the third set of dimensions are split between multiple dimensions in the first set of dimensions and the neighboring group of attributes associated with at least one dimension in the first set of dimensions are split between multiple dimensions in the third set of dimensions; 
c) determining attribute labels for the plurality of attributes; 
d) assigning attribute values for the plurality of attributes based on the attribute labels; 
e) applying the plurality of dimension layers against the attribute values by, for each of the plurality of dimension layers, evaluating the set of -2-dimensions of that dimension layer against the attribute values by, for each of the dimensions in the set of dimensions, determining a dimension value for the dimension based upon the attribute values of the neighboring group of attributes associated with the dimension; and 
f) generating report output based on the application of the plurality of dimension layers against the attribute values.
1. A method of organizing and reporting on evaluation data comprising:          
          a) determining a geometric shape for attribute data comprising a plurality of attributes logically arranged into the geometric shape, wherein the plurality of attributes have neighboring attributes within the geometric shape; 
          b) determining a plurality of dimension layers, each dimension layer comprising a plurality of dimensions, each dimension being associated with a neighboring group of attributes within the geometric shape; the plurality of dimension layers comprising: 
     i) a first dimension layer comprising a first set of dimensions; 
     ii) a second dimension layer comprising a second set of dimensions, wherein each dimension in the second set of dimensions is a super-dimension of multiple dimensions in the first set of dimensions; and
     iii) a third dimension layer comprising a third set of dimensions, wherein the third set of dimensions conflicts with the first set of dimensions such that the neighboring group of attributes associated with any dimension in the third set of dimensions are split between multiple dimensions in the first set of dimensions and the neighboring group of attributes associated with any dimension in the first set of dimensions are split between multiple dimensions in the third set of dimensions; 
c) determining attribute labels for the plurality of attributes, the attribute labels selected so that neighboring groups of attributes associated with each dimension defined by the plurality of dimension layers share commonalities;  - 26 – 
d) receiving evaluator input from a plurality of evaluators concerning a subject, the evaluator input providing attribute values for the plurality of attributes based on the attribute labels; 
e) applying the plurality of dimension layers against the attribute values by, for each of the plurality of dimension layers, evaluating the set of dimensions of that dimension layer against the attribute values by, for each of the dimensions in the set of dimensions, determining a dimension value for the dimension by aggregating the attribute values of the neighboring group of attributes associated with the dimension; and 
f) generating report output based on the application of the plurality of dimension layers against the attribute values.







Claims 2-21 would be allowable if a terminal disclaimer signed and filed by an attorney or agent of record to overcome the obviousness-type double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung K. Chau whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday-Thursday, 7:30 am-4:00 pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG K CHAU/Primary Examiner, Art Unit 2153